Citation Nr: 1542704	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  12-34 178 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for epididymitis.

2.  Entitlement to an initial compensable evaluation for hypertension.

3.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim for residuals of frostbitten feet.

5.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim for tuberculosis.

6.  Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1979 to April 1990

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Nashville, Tennessee.

The Veteran testified at a hearing before the undersigned in June 2015.  A transcript of that proceeding has been associated with the claims file.

The issue of entitlement to service-connection for a fungal infection of the feet has been raised by the record in the June 2015 hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to initial compensable ratings for epididymitis and hypertension, whether new and material evidence has been received to reopen the previously denied claims for residuals of frostbitten feet and tuberculosis, and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for bilateral hearing loss was last denied in an November 1992 Board decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final November 1992 Board decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The November 1992 Board decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104(b) (West 1991), 38 C.F.R. § 20.1100 (1992); currently, 38 U.S.C.A. § 7104(b) (West 2014), 38 C.F.R. § 20.1100 (2014)

2.  Evidence received since the final November 1992 board decision is new and material; the criteria to reopen the claim for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7104(b) (West 1991), 38 C.F.R. § 20.1100 (1992); currently, 38 U.S.C.A. § 7104(b) (West 2014), 38 C.F.R. § 20.1100 (2014)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Legal Criteria

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

New Material Evidence Analysis

Service connection for bilateral hearing loss was denied in a November 1992 Board decision, on the basis that the Veteran did not have a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Although the Veteran was notified of this decision and his appellate rights, he did not appeal.  As such, the November 1992 Board decision became final.  38 U.S.C.A. § 7104(b) (West 1991), 38 C.F.R. § 20.1100 (1992); currently, 38 U.S.C.A. § 7104(b) (West 2014), 38 C.F.R. § 20.1100 (2014)

Evidence received since the last final denial of the Veteran's claim for hearing loss includes additional private and VA treatment records and VA audiological examinations in September 2010.  All the evidence is new, in that it was not previously of record at the time of the November 1992 Board decision.  Furthermore, the April 2012 audiology report from Hearing Services of Nashville - Skyline is material because it indicates that the Veteran has a current hearing loss disability as defined by 38 C.F.R. § 3.385 (2014).  As this evidence goes to the previously unestablished elements for service connection, a current disability, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.



ORDER

New and material evidence having been received; the claim of entitlement to service connection for bilateral hearing loss is reopened.


REMAND

Initially, the Board notes that there appear to be outstanding VA records and private treatment records.  

In a January 2011 correspondence, the Veteran's representative reported that the Veteran received treatment at the VA Clinic in Clarksville, Tennessee from 1990 to 2008, and at the Nashville VA medical center (VAMC) from 2009 to present.  In September 2011, the AOJ requested all treatment records from the Clarksville VA Clinic from April 21, 1990 to December 10, 1997 and from November 17, 2004 to June 3, 2007.  While VA radiology records as early as April 1991 were associated with the claims file, the record does not contain any VA treatment records prior to April 12, 1991, or any treatment records from April 12, 1991 to December 11, 1997, which correspond to the radiology reports.  Moreover, the Veteran was not informed in accordance with 38 C.F.R. § 3.159 (e) (2014) that complete treatment records for the identified period had not been obtained.  Accordingly, on remand, all outstanding VA treatment records must be associated with the claims file.  If it is determined that any of those treatment records do not exist or are unavailable the Veteran must be so informed.

Additionally, at his June 2015 hearing, the Veteran testified that he received private treatment at Skyline Hospital for his epididymitis and private podiatry care.  On remand, reasonable efforts must be made to obtain all outstanding private treatment record relevant to the Veteran's pending appeals. 

With regard to the Veteran's increased rating claims, VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old to adjudicate the Veteran's claim.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  At his June 2015 hearing, the Veteran testified that his epididymitis and hypertension had worsened since his last VA examination in July 2010.  Given the passage of time since his last VA examination and the Veteran's assertion of worsening, the Board finds a remand for contemporaneous VA examination is warranted.  38 C.F.R. § 3.159(c)(4)(i) (2014); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

With regard to the Veteran's claim for service-connection for bilateral hearing loss, he was provided VA examinations in September 2010.  While neither examination resulted in audiological test results that were suitable for rating purposes, the September 30, 2010 examiner noted that the record revealed that the Veteran had hearing within normal limits at the time of his discharge from military service in 1989, and that audiological thresholds at discharge were not worse than those earlier in the Veteran's military service.  On that basis, the examiner opined it was less likely as not that the Veteran's hearing loss could be reliably identified as the result of his military duty.  As the examiner's negative etiological opinion cited the incorrect discharge date and relied on the absence of hearing loss at separation, the Board finds that the examiner's rationale is inadequate.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss).  Accordingly, the Veteran should be provided another VA audiological examination to assess the nature and etiology of his hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from August 2015 to present, and all outstanding treatment records from April 1990 to December 11, 1997.
All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2014), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c) (2014), and give him an opportunity to respond.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA for any updated private treatment records related to his disabilities on appeal, to include all treatment records from Skyline Hospital and his private podiatrist.  Upon receipt, VA must take appropriate action to request all identified treatment records.  The RO must make two attempts to obtain any private records identified unless the first attempt demonstrates that further attempts would be futile.  If private records are identified but not obtained the RO must inform the Veteran (1) of the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that is the missing records are later obtained, the claim may be readjudicated.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  Additionally, inform the Veteran of the consequences for failure to report for a VA examination or failure to cooperate with the examiner.  38 C.F.R. §§ 3.158, 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected hypertension.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted. 

All opinions should be accompanied by a complete rationale.

5.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected epididymitis.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted. 

All opinions should be accompanied by a complete rationale.

6.  Schedule the Veteran for a VA examination to determine the etiology of his bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The examiner is asked to opine whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's bilateral hearing loss began in service, manifested to a compensable degree within one year of the Veteran's discharge from active service, or is otherwise etiologically related to active service.

The examiner should address the Veteran's assertions regarding in-service and post-service noise exposure, as well has his assertion that he noticed diminished hearing since service.  Additionally, in rendering the requested opinion, the examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale must be provided for any medical opinion offered.

7.  Thereafter, readjudicate claims.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


